Case 1:18-cv-00088-SPW-TJC Document 97 Filed 08/10/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION AUG 10 2020

WBI ENERGY TRANSMISSION,
INC.,

Plaintiff,
VS.

SUBSURFACE EASEMENTS FOR
THE STORAGE OF NATURAL GAS
IN THE JUDITH RIVER
SUBTERRANEAN GEOLOGICAL
FORMATION, et al.,

Defendants.

 

 

Clerk, U S District Court
District Of Montana
Billings

CV 18-88-BLG-SPW

ORDER ADOPTING
MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

The United States Magistrate Judge filed Findings and Recommendations on

Plaintiff WBI Energy Transmission, Inc.,’s Motion for Summary Judgment as to the

Non-Participating Landowners (Doc. 84.); WBI’s Motion for Summary Judgment

as to Defendants Carl Overland and Wanda Brown (Doc. 86.); and WBI’s Motion

for Summary Judgment as to the Counterclaim Landowners. (Doc. 89.) The

Magistrate recommended all three motions be GRANTED. (Doc. 96.)

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate’s Findings and

Recommendations. Federal Rule of Civil Procedure 6(d) extends that period by 3
Case 1:18-cv-00088-SPW-TJC Document 97 Filed 08/10/20 Page 2 of 4

days when a party is served by mail. No objections were filed. When neither party
objects, this Court reviews the Magistrate’s Findings and Recommendations for
clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d
1309, 1313 (9th Cir. 1981). Clear error exists if the Court is left with a “definite and
firm conviction that a mistake has been committed.” United States v. Syrax, 235
F.3d 422, 427 (9th Cir. 2000).

After reviewing the Findings and Recommendations, this Court does not find
that the Magistrate committed clear error. Under Section 717f(h) of the Natural Gas
Act, a party may condemn the property interest of another if that condemning party
(1) holds a certificate from the Federal Energy Regulatory Commission (FERC), (2)
the subject property is necessary to the condemning party’s project, and (3) the
interested parties have failed to agree on a price for the property after engaging in
good faith negotiations. Transwestern Pipeline Co. v. 17.19 Acres of Property, 550
F.3d 770, 776 (9th Cir. 2008) (citations omitted). Plaintiff WBI has satisfied all three
requirements. WBI holds a valid certificate of Public Convenience and Necessity for
the subject ptoperty issued by the predecessor to FERC, the Federal Power
Commission. By issuing the certificate, FERC determined that the subject property
was necessary to the operation of the Baker Storage Field. Finally, the present
lawsuit demonstrates the inability of the parties to reach an agreement on a price for

the subject properties after engaging in good faith negotiations. Further, no party has
Case 1:18-cv-00088-SPW-TJC Document 97 Filed 08/10/20 Page 3 of 4

challenged Plaintiff WBI’s ability to condemn the subject properties. The Non-
Participating Landowners failed to answer the Complaint or otherwise engage in the
lawsuit. The remaining parties—Overland, Brown, and the Counterclaim
Landowners—did file a response to the Complaint but failed to file any response to
WBI’s motions for summary judgment and present genuine issues of material fact.

As to the matter of just compensation, the Magistrate recommends a nominal
amount of $1.00 for each Defendant. It is the responsibility of the landowner to
establish the fair market value of the property subject to condemnation. United States
v. 174.12 Acres of Land, 671 F.2d 313, 314 (9th Cir. 1982). No party has adequately
responded to the present summary judgment motion, produced an expert witness to
testify to the fair market value of the properties, or otherwise establish a genuine
issue of material fact concerning the property values. In absence of argument or
evidence presented by the contesting parties, a court may consider evidence
presented by the condemning party. Millenium Pipeline Co. v. Certain Permanent
and Temporary Easements, 919 F.Supp.2d 297, 302 (W.D.N.Y. 2013). WBI’s
expert, Norman H. Lee, testified that the condemnation of the properties did not
affect the fair market value of the land. Therefore, an award of $1.00 in nominal
damages to each Defendant is appropriate.

IT IS ORDERED that the proposed Findings and Recommendations entered

by the United States Magistrate Judge (Doc. 96.) are ADOPTED IN FULL.
Case 1:18-cv-00088-SPW-TJC Document 97 Filed 08/10/20 Page 4 of 4

IT IS FURTHER ORDERED that Plaintiff WBI Energy Transmission,
Inc.’s Motion for Summary Judgment as to the Non-Participating Landowners
(Doc. 84); Motion for Summary Judgment as to Defendants Carl Overland and
Wanda Brown (Doc. 86.); and Motion for Summary Judgment as to the
Counterclaim Landowners (Doc. 89.) are GRANTED.

DATED this ©’ day of August, 2020.

a ee
SUSAN P. WATTERS
United States District Judge
